Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 20 recites, “wherein the information filter box is displayed in response to the single mouse click”. There is no support for this limitation in the original figures, specification, and claims. There is disclosure of information filter box as well as mouse click, however, there is no support that information filter box is displayed in response to the single mouse click (emphasis added). 


Double Patenting
	Applicant requests double patenting rejection be held in abeyance until the pending prior art rejections are overcome and the claims are fixed in a final form. Double patenting rejection from previous final rejection mailed 02/24/2021 is maintained. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Carreno-Fuentes (US 20140143661 A1), hereinafter “Fuentes” in view of Amento et al. (US 20100251295 A1), and further in view of Hershowitz (US 20110289105 A1)

In regards to claim 15, Fuentes teaches, A data summary system comprising: (See Abstract, One or more documents are opened for extraction. An interface is provided to create a label and thereupon label a portion of the document. The created label is stored, fig. 3, Extraction Plan View containing summarized view of portion of document that is extracted)
a user device coupled to a communication link, the user device comprising: a user device memory configured to store program instructions; a user device processor configured to execute the program instructions, which, when executed, cause the user device processor to: (See fig. 13, paragraph 27, FIGS. 1-11 can be performed or utilized by way of a processing unit or units and system memory such as those indicated, respectively, at 16' and 28' in FIG. 13, whether on a server computer, a client computer, a node computer in a distributed network, or any combination thereof…paragraph 59, a computer readable storage medium may be any tangible medium that can contain, or store, a program for use by, or in connection with, an instruction execution system, apparatus, or device…paragraph 50, there is a computer system/server 12', which is operational with numerous other general purpose or special purpose computing system environments or configurations. Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with computer system/server 12' include, but are not limited to, personal computer systems…paragraph 57, at least one device that enables a user to interact with computer system/server 12; and/or any devices (e.g., network card, modem, etc.) that enable computer system/server 12' to communicate with at least one other computing device.…Also see paragraph 51-52, 55).

detect selection of first user-identified information from a first source document, the first user-identified information including first highlighted text; display a unique identifier selection box in response to the selection of the first user-identified information, the unique identifier selection box including a plurality of unique identifiers; detect selection of a first unique identifier from the unique identifier selection box; (See fig. 3, 5-7, paragraphs 36-37, the user examines a few input documents and labels the snippets of information he/she wants to extract. By way of illustrative example, the user may do this by going to text editor 631 and highlighting selected text, and then right-clicking to access options such as "label example as . . . " and/or "add example with new label". Labeled examples (snippets) are then recorded (i.e., stored) in the extraction plan 633 (step 2a(2)). Labels, “QuarterlyRevenue…”, “Market”, and “Amount” are interpreted as claimed unique identifiers)
in response to the selection of the unique identifier, compile the first user-identified information into a first data set that includes a first association between the first user-identified information and the first unique identifier, …, and a first document identifier of the first source document; (See paragraph 36, Labeled examples (snippets) are then recorded (i.e., stored) in the extraction plan 633 (step 2a(2)). Such recording or storage can take any of a variety of forms in accordance with embodiments of the invention; in the present illustrative example, such recording/storage is carried out with respect to a hierarchy of memory-based folders or nodes as shown (by way of illustrative example) in the field constituted by extraction plan 633 in FIG. 6. Storing in a form of hierarchy of memory-based folders or nodes indicates the compiling of the collected data into a dataset, including at least snippets of text highlighted (e.g. claimed user-identified information) and label (e.g. claimed unique identifier). Also see fig. 9 and paragraph 39, under document viewer 931, document identifier of the source documents (e.g. Q2003.txt, Q2004.txt) together with user identified information (e.g. Americas) and unique identifier (e.g. Market))Page 6 of 13Appl. Serial No. 16/536,160Response to Office Action mailed February 24, 2021
Attorney Docket No. 545902-4detect selection of second user-identified information from the first source document, the second user-identified information including second highlighted text; 
display the unique identifier selection box in response to the selection of the second user-identified information; detect selection of a second unique identifier from the unique identifier selection box; (See fig. 3, 5-7, paragraphs 36-37, the user examines a few input documents and labels the snippets of information he/she wants to extract. By way of illustrative example, the user may do this by going to text editor 631 and highlighting selected text, and then right-clicking to access options such as "label example as . . . " and/or "add example with new label". Labeled examples (snippets) are then recorded (i.e., stored) in the extraction plan 633 (step 2a(2)). Labels, “QuarterlyRevenue…”, “Market”, and “Amount” are interpreted as claimed unique identifiers)
in response to the selection of the second unique identifier, compile the second user- identified information into the first data set along with a second association between the second user-identified information and the second unique identifier, …, and the first document identifier; (See paragraph 36, Labeled examples (snippets) are then recorded (i.e., stored) in the extraction plan 633 (step 2a(2)). Such recording or storage can take any of a variety of forms in accordance with embodiments of the invention; in the present illustrative example, such recording/storage is carried out with respect to a hierarchy of memory-based folders or nodes as shown (by way of illustrative example) in the field constituted by extraction plan 633 in FIG. 6. Storing in a form of hierarchy of memory-based folders or nodes indicates the compiling of the collected data into a dataset, including at least snippets of text highlighted (e.g. claimed user-identified information) and label (e.g. claimed unique identifier). Also see fig. 9 and paragraph 39, under document viewer 931, document identifier of the source documents (e.g. Q2003.txt, Q2004.txt) together with user identified information (e.g. Americas) and unique identifier (e.g. Market))
…generate a summary document …, wherein the first stored information includes the first user-identified information and the second user-identified information; … the summary document including the first and second unique identifiers and the first and second user-identified information in a reformatted presentation based on the first and second unique identifiers; and display the summary document. (See figs. 6-7, displayed extraction plan 733 includes labels and highlighted texts formatted to be associated together (e.g. node view). See paragraph 36, Labeled examples (snippets) are then recorded (i.e., stored) in the extraction plan 633 (step 2a(2)).)

Fuentes teaches communication between client and server to perform operations in figs. 1-11 ((See fig. 13, paragraph 27, FIGS. 1-11 can be performed or utilized by way of a processing unit or units and system memory such as those indicated, respectively, at 16' and 28' in FIG. 13, whether on a server computer, a client computer, a node computer in a distributed network, or any combination thereof…) as well as generated summary comprising first data set of the source document (figs. 6-7, associated paragraphs), however, does not specifically teach, send the […data] to a system server via the communication link; send a request to the system server via the communication link the request including instructions directing the system server to generate a summary …from first stored information …receive the summary document from the system server via the communication link in response to the request, 
However, Amento further teaches, send the […data] to a system server via the communication link; send a request to the system server via the communication link the request including instructions directing the system server to generate a summary …from first stored information …receive the summary document from the system server via the communication link in response to the request, (See figs. 1-3, paragraphs 11, 33, 355, receiving, at a media server, a request from a first user to create a media content summary including select segments of media content…paragraph 19, The user request 142 may include user specified criteria 144. The user specified criteria 144 may include a time constraint 146 and a content type 148. Also see fig. 4, steps 402, 404, 412, server also receives viewer annotation data associated with content)
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the method of Fuentes to further include transmission of input data to server for performing request taught by Amento because allowing the server to perform heavy duty can achieve faster result as well as preserve processing power on user’s device. 


Fuentes-Amento does not specifically teach, a first data set that includes…a user identifier; generate a summary document from first stored information associated with the first document identifier and the user identifier,
However, Hershowitz further teaches, a first data set that includes…a user identifier; generate a summary document from first stored information associated with the first document identifier and the user identifier, (See fig. 1, paragraphs 61, 135, The Quote Bundles can be stored in the Quote Bundle database 130 and can be associated with one or more users. The Legal Knowledge system 106 can be configured such that a reference to the Quote Bundle in the Quote Bundle database 130 is stored in the user profile in the user database 122.)
generate a summary …from stored information associated with the document identifier and the user identifier, (See paragraph 125, The Legal Knowledge system 106 can be configured such that a reference to the quotation in the quote database 124 is stored in the user profile in the user database 122…paragraphs 16, Based on the selected quotation, information related to the quotation can be displayed in a manner that reflects a relationship between the quotation and the related information. For example, the related information can include documents that reference the selected quotation and/or documents that the quotation references…paragraph 136, a user can select a quotation in the Quote Bundle and the document from which the quotation originated can be displayed. The selected quotation, along with any quotations from the Quote Bundle can be highlighted. This feature can be used to identify relevant portions of a legal document that may contain a number of different topics…paragraphs 130-131, Similarly, the previously created Quote Bundles accessible by the user are displayed in the Quote Bundle scroll box 1804. A user can select a Quote Bundle from the Quote Bundle box 1804 and the contents will be displayed in the window, e.g., Quote Bundles 1806, 1808, and 1810. Also as shown in example of reference number 1802, user can drag existing quotations to quote bundles to generate summary (paragraph 62, One of the features of the Legal Knowledge system 106, which will be discussed in more detail below, is that the user is able to capture quotes and store them for later use.). See fig. 19 and paragraph 140, which displays generated summary displaying user-identified information (e.g. quote) and unique identifier (e.g. “Campaign Finance”). Also see paragraphs 57, 83)
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the data summary system of Fuentes-Amento to further include system taught by Hershowitz for achieving the benefit of facilitating the research and writing process by grouping related information and commentary when performing legal research (Hershowitz paragraphs 14-15).


In regards to claim 16, Fuentes-Amento-Hershowitz teaches the data summary system of claim 15, wherein the program instructions, when executed, cause the user device processor to: detect selection of third user-identified information from a second source document, the third user-identified information including third highlighted text; display the unique identifier selection box in response to the selection of the third user- identified information; Page 7 of 13Appl. Serial No. 16/536,160Response to Office Action mailed February 24, 2021Attorney Docket No. 545902-4detect selection of a third unique identifier from the unique identifier selection box; (See Fuentes fig. 3, 5-7, paragraphs 36-37, the user examines a few input documents and labels the snippets of information he/she wants to extract. By way of illustrative example, the user may do this by going to text editor 631 and highlighting selected text, and then right-clicking to access options such as "label example as . . . " and/or "add example with new label". Labeled examples (snippets) are then recorded (i.e., stored) in the extraction plan 633 (step 2a(2)). Labels, “QuarterlyRevenue…”, “Market”, and “Amount” are interpreted as claimed unique identifiers. Also see fig. 9, more than one source document)
in response to the selection of the third unique identifier, compile the third user-identified information into a second data set along with a third association between the third user-identified information and the third unique identifier, the user identifier, and a second document identifier of the second source document; and (See Fuentes paragraph 36, Labeled examples (snippets) are then recorded (i.e., stored) in the extraction plan 633 (step 2a(2)). Such recording or storage can take any of a variety of forms in accordance with embodiments of the invention; in the present illustrative example, such recording/storage is carried out with respect to a hierarchy of memory-based folders or nodes as shown (by way of illustrative example) in the field constituted by extraction plan 633 in FIG. 6. Storing in a form of hierarchy of memory-based folders or nodes indicates the compiling of the collected data into a dataset, including at least snippets of text highlighted (e.g. claimed user-identified information) and label (e.g. claimed unique identifier). Also see fig. 9 and paragraph 39, under document viewer 931, document identifier of the source documents (e.g. Q2003.txt, Q2004.txt) together with user identified information (e.g. Americas) and unique identifier (e.g. Market). Also see Hershowitz fig. 1, paragraphs 61, 135, The Quote Bundles can be stored in the Quote Bundle database 130 and can be associated with one or more users. The Legal Knowledge system 106 can be configured such that a reference to the Quote Bundle in the Quote Bundle database 130 is stored in the user profile in the user database 122.)
send the second data set to the system server via the communication link, wherein the request further includes instructions directing the system server to generate the summary document from second stored information associated with the second document identifier and the user identifier, wherein the second stored information includes the third user-identified information, and wherein, the summary document further includes the third unique identifier and the third user- identified information in the reformatted presentation based on the third unique identifier. (Rest of the limitations are similar in scope to claim 15, except this limitation includes creating a “second” summary using other data set containing secondary data. However, Fuentes and Hershowitz does not limit to just creation of one single summary with one data. Amendto further teaches communication between client and server. Therefore, this limitation is rejected under similar rationale as rejection of claim 15 set forth above)

In regards to claim 18, Fuentes-Amento-Hershowitz teaches the data summary system of claim 15, wherein the program instructions, when executed, cause the user device processor to: detect that custom information has been input via an input device of the user device; and compile the custom information into the first data set, wherein the summary document includes the custom information in the reformatted presentation. (See Hershowitz figs. 19-20, and associated paragraphs summary includes user inputted tags and notes annotation. Also see paragraph 52, 66, 67, annotation databases…paragraph 61. The user profile can also include user created content, such as documents, quotes, annotations…paragraph 69, the Legal Knowledge system 106 can store references or links to the quotes and annotations selected for the Quote Bundle. Alternatively, the Legal Knowledge system 106 can directly store the quotations and/or annotations… paragraph 125, The Legal Knowledge system 106 can be configured such that a reference to the quotation in the quote database 124 is stored in the user profile in the user database 122. Also see paragraphs 63, 113, 139.)

In regards to claim 19, Fuentes-Amento-Hershowitz teaches the data summary system of claim 15, wherein the first user- identified information of the summary document is linked to corresponding original information of the first source document, wherein the program instructions, when executed, further cause the user device processor to: display the original information of the first source document via a hyperlink. (See Hershowitz paragraph 13, if a quotation is selected from a legal document, the document information, page number(s) and paragraphs, sentence or word-level location information can be associated with the quotation…paragraph 63, the citation information can be stored as a reference to the document in another database or storage location, along with the specific page number(s) for the quote…paragraph 121, Since each document is processed and standardized prior to its addition to the legal database 120, the Legal Knowledge system can identify the document information as well as the specific page(s) associated with the quotation…paragraph 122, the Legal Knowledge system 106 may be able to match the quotation with documents contained in one or more databases. Also see Fuentes figs. 5, selecting particular .txt file opens up original information of the source document)


Allowable Subject Matter
Claims 1-14 are allowed.

The primary reason for the allowance of the Claim 1 is the inclusion of the limitation, " compile the user-identified information into a first data set that includes a first association between the user- identified information and the unique identifier, a user identifier, and a document identifier of the source document; … send a request to the system server via the communication link, directing the system server to generate a summary of the source document from the first data set; receive the summary from the system server via the communication link in response to the request, the summary including the unique identifier and the user-identified information reformatted based on the unique identifier;" in conjunction with all disclosed steps of functions or all disclosed structures performing corresponding functions in claim 1.


The primary reason for the allowance of the Claim 8 is the inclusion of the limitation, " in response to the selection of the user-identified information, compiling the user-identified information into a first data set that includes a first association between the user-identified information, a user identifier, and a document identifier of the source document; displaying, by the user device processor, an information selection box in response to the selection of the user-identified information, the information selection box including a filter; detecting, by the user device processor, selection of the filter from the information selection box; sending, by the user device processor, the first data set to a system server via a communication link; sending, by the user device processor, a request to the system server via the communication link, to generate a summary of the source document from stored information associated with the first data set; receiving, by the user device processor from the system server via a communication link, the summary in response to the request, the summary including the user-identified information in a reformatted presentation based on the filter" in conjunction with all disclosed steps of functions or all disclosed structures performing corresponding functions in claim 8.
Each of prior arts of record teaches portions of the scope of the claim above, however, it would have not been obvious to one skilled in the art to combine all prior arts to teach the claim limitations at the time of filing instant application unless knowledge from the applicant's disclosure is obtained.
Examiner notes the above limitation is novel over the prior art in view of the entirety of the claim, not just the limitation presented alone. Examiner is pointing out the subject matter of the above-described claims of which is considered novel over the prior art for the benefit of the Applicant and cannot be considered novel alone, but in context of the entirety of the claim language.
Consequently, the prior arts of record individually and as a whole do not teach the claim limitation above.
Claims 2-7 and 9-14 depending on claims 1 and 8 respectively, therefore, are considered allowable on the basis as the independent claim as well as for the further limitations set forth.

Claim Objections

Claims 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed 09/08/2022 have been fully considered but they are not persuasive.
With regards to claim 15, applicant argues, 

    PNG
    media_image1.png
    284
    716
    media_image1.png
    Greyscale

Examiner respectfully disagrees. 
As noted in rejection of claim 1, merely switching “format” to “reformat” does not place the distinction in meaning as claim is silent regards to whether user-identified information is being formatted again from an existing summary that has been already formatted previously. Under the BRI, definition of “reformat” is, “to give a new format or appearance to”. When generating a new summary that does not exist, the term “reformat” is also suitable where previously copied quotes/snippets are newly formatted to form a new summary. This teaching is present in both Fuentes and Hershowitz (i.e. Fuentes figs .6-7). Examiner recommends clarification of “reformat” whether this involves modification of format of the existing summary into claim language if that is what applicant intended. Fuentes at minimum, discloses reformatting the user-identified information based on a unique identifier. Also, paragraph 16 of Amento teaches, “The set-top box device 102 is operable to receive a media content summary 156 from the media server 104 via the network 106 and to display the media content summary 156 at the display device 154”. Hershowitz and Fuentes further disclose created summary including the unique identifier and the user-identified information in a reformatted presentation. Thus, combination of Fuentes-Amento- Hershowitz teaches the claimed limitations of claim 15 as a whole.

Examiner recommends further amending limitation, “send a request to the system server via the communication link the request including instructions directing the system server to generate a summary document from first stored information associated with the first document identifier and the user identifier, wherein the first stored information includes the first user-identified information and the second user-identified information;” of claim 15 to, “send a request to the system server via the communication link the request including instructions directing the system server to generate a summary document from the first data set including first stored information associated with the first document identifier and the user identifier, wherein the first stored information includes the first user-identified information and the second user-identified information;”. 

Next, applicant argues that the Office fails to provide a proper reason to combine the prior art. Examiner respectfully disagrees. Examiner notes that motivation to combine, “achieving the benefit of facilitating the research and writing process by grouping related information and commentary when performing legal research” is not merely potential result of the combination, but also benefits (i.e. facilitating the research and writing process) that can be achieved that can lead a person of ordinary skilled in the art to make such combination. Furthermore, reason to combine the prior art is being supported by paragraphs 14-15 of Hershowitz. Therefore, this overcomes applicant’s assertion that Examiner “did not provide a citation in support [of the finding”. Applicant states, “Fuentes is directed merely toward an improved method of information extraction, and has nothing to do with document composition or legal research”. Examiner disagrees with this statement and paragraph 1 of Fuentes discloses, “Information extraction (IE) refers to the problem of extracting structured information from unstructured or semi-structured text. It has been well-studied in the realm of Natural Language Processing. In recent years, IE has emerged as a critical building block in a wide range of enterprise applications, including financial risk analysis, social media analytics and regulatory compliance”. Not only Fuentes’s system can be applied toward legal research, figures 4-7 of Fuentes is clearly involved with document composition (i.e. putting copied quotes from source document together under user selected category). There is a clear rational underpinning with support, and that is, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the data summary system of Fuentes to further include system taught by Hershowitz for achieving the benefit of facilitating the research and writing process by grouping related information and commentary when performing legal research (Hershowitz paragraphs 14-15). With applicant’s argument regards to combination of Amento, simple substitution of performing Fuente’s method of generating a summary via device (e.g. local) versus over a server as taught in Amento is not a substantial reconstruction nor change the basic principle of Fuentes. It would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the method of Fuentes to further include transmission of input data to server for performing request taught by Amento because allowing the server to perform heavy duty can achieve faster result as well as preserve processing power on user’s device. There is no particular modification being done to the information extraction function of Fuentes. The only modification is setting destination of where information extraction function of Fuentes is performed. Thus, Examiner does not agree with applicant’s assertion that basic principle of operation is changed because core principle or inventive concept of Fuentes is not affected.
Also applicant argues, 
    PNG
    media_image2.png
    187
    648
    media_image2.png
    Greyscale

Examiner respectfully disagrees. Examiner notes that applicant is making a presumption without providing any factual basis. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN S LEE whose telephone number is (571)272-2674. The examiner can normally be reached Monday - Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on (571)272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN S LEE/Primary Examiner, Art Unit 2177